In an action for separation, order directing defendant to pay to plaintiff alimony pendente lite, and granting other relief, affirmed, with $10 costs and disbursements. This affirmance, however, is not to be construed as an approval of the precise form of the order, so far as it concerns ousting the husband from the home of the parties, in the event that, on the trial, he be found to be at fault. In such event alternative relief may be granted. Lewis, P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.